DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 9/7/2021.
Claims 1 – 20 are pending.
Claims 1 – 10 have been amended.
Claims 11 – 20 are newly added.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “cutting the serpentine shape part where the short circuit point is located to electrically isolate the two sides of the serpentine shape part; performing a second voltage contrast analysis on the two sides and the finger sandwiched therebetween, obtaining a second voltage contrast image, and positioning a defect side where the short circuit point is located based on the second voltage contrast image; and
performing a plurality of following voltage contrast analysis on the defect side based on dichotomy, obtaining a plurality of following voltage contrast images, and positioning the defect side where the short circuit point is located based on the plurality of following voltage contrast images” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.
Claim 11, the prior art of record does not teach claimed limitation: “cutting the first snake-shaped part of the first metal wire where the short circuit point is located to electrically disconnect the two sides of the first snake-shaped part of the first metal wire; identifying a defect side of the first snake-shaped part where the short circuit point is located based on a second voltage contrast analysis, the defect side being one of the two sides of the first snake-shaped part; and performing a plurality of following voltage contrast analysis based on dichotomy to identify the short circuit point” in combination with all other claimed limitations of claim 11.
Regarding Claims 12 – 20, the claims are allowed as they further limit allowed claim 11.

The closest references are found based on the updated search:
Yang et al. (US 11,125,804 B2) discloses a failure positioning method for positioning leakage defect cell between a gate and an active region of transistor cells arranged in an array, wherein the active region of each transistor cell is led out via active region contact holes, the gates of transistor cells in each column are led out via shared gate contact holes, a plurality of the active region contact holes are connected in series by a first metal wire (see claim 1).
Nakasu et al. (US 2006/0065645 A1) suggests a pattern repairing apparatus which repairs and normalizes a defect in an electronic circuit pattern formed on a substrate, based on inspection data from an inspection apparatus, comprising: a laser irradiation means which irradiates with a laser beam, a region having a shape identical to a standard pattern of said electronic circuit pattern; an inspection data receiving means which receives from said inspection apparatus an image in proximity to a repair portion and a coordinate of the repair portion (see claim 1).
Bahlmann et al. (US 5,495,372) teaches a positioning control means for energizing the actuator, and a motor drive circuit for said DC motor comprising; an excitation circuit for exciting the stator windings, a signal generation circuit for generating an emergency control signal which indicates a failure of the excitation of the stator windings, and an auxiliary power supply circuit for extracting electric energy from the motor in response to the emergency control signal and supplying the extracted energy to said actuator, the auxiliary power supply circuit comprising a rectifier circuit coupled to at least one stator winding, a short-circuit means for intermittently short-circuiting the at least one stator winding in response to said emergency control signal (see claim 4).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/27/2021